Citation Nr: 0611159	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to right ankle disability.

2.  Entitlement to service connection for a low back 
disability as secondary to right ankle disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
August 1979 and from May 1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision dated in 
February 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

In October 2005, the veteran submitted additional evidence 
directly to the Board accompanied by a signed written waiver 
of the RO's initial consideration of this additional 
evidence.  A motion to have the Board accept new evidence and 
to show good cause as to why evidence could not have been 
submitted within the 90-day period was allowed by the Board 
on March 23, 2006 pursuant to 38 U.S.C.A. § 20.1304(b) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board must address the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which imposes obligations on 
VA in terms of its duties to notify and assist claimants.  A 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Specifically, the veteran has not been informed of the 
evidence necessary to substantiate a claim for service 
connection on a secondary basis or a claim for an increased 
rating.  Therefore, it is apparent that the Board must remand 
this case to ensure that the veteran is properly notified of 
the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  

In March 2002, the veteran provided the RO with a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in which he indicated 
that he received treatment in 1990 and 2000 for inflammation 
and ankle pain at the VA hospital in Cincinnati, Ohio.  These 
records should be secured and associated with the claims 
file.  It appears from recent evidence that the veteran is 
now receiving VA treatment, as well.

Further, in June 2003 the RO determined that the medical 
records that Dr. Ward had sent VA were for someone other than 
the veteran.  The veteran was informed of this and was asked 
to sign another VA Form 21-4142 so that the RO could obtain 
the correct records.  The veteran did not complete and return 
the authorization form.  It is the Board's opinion that 
efforts should be made to secure the proper authorization and 
then to secure the medical records. 

Since the last examination of the veteran's ankle was 
conducted more than three years ago, he should be provided a 
new examination to ensure that the proper rating is currently 
assigned.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).

2.  Copies of all VA treatment records 
pertaining to treatment for ankle, hip, 
or back pain from 1990 to the present 
from the VA hospital in Cincinnati, Ohio 
should be obtained.  If any of the 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.

3.  After obtaining the necessary 
authorization, the veteran's treatment 
records from Dr. Dennis Ward's office 
since 1985 should be obtained.  If the 
records are not obtained, advise the 
veteran of that fact and provide him an 
opportunity to submit the records.

4.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the veteran for a VA 
examination to assess the current 
severity of his right ankle disability.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence, including 
evidence submitted after the September 
2003 Statement of the Case was issued.  
If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

